Auermvi~.TgxAe            ;
    SOIlmlUJmv azsEPFELu)
       r-o-                                                 .
                                                  '_
                                         '*.
                                      - .'       _,
                    ..          : Jhuiry   3,    1956               ,~
                            :
                                            ,.                  :
       Honorable Dallas J. Matthetis,
                                    Dltiector               Opinion No~.s-185
       Texas'NatlohalGuard Armory Board                     .
       Austin, Texas                                        Re: .Conatruction
                                                                            OS.
                                                                ~Armorleeb
       Dear Mr. Matthews: .. :                          .
                                                                                  .
              You have requested an opinion as to ~whetherthe pr~vl-                  ,
       alon of Article 5159a, Vernon'8 ClviZ Statutes,~.prescrlblng
       the wage .schedulaapplicableto publ-icworka on-b&?half.of the
       State and politicalsubdlv&lons.are~ln conS.llot  with thti.pro-
       vlsidns oS.the Davis-@&on Act, 40 U.S.C.A., Sectiqn,276a,pm-
      ..scriblngthe wage schedule applicable to,conritruc2lonof .publlc
       worldson behalf of.'theFederal:Goveynment. '.- '.
                Under the @rovislonsOS.Article 51598, &We"agencg.oS'the
       restate awardlng a contract.18requlred.tod+teren* the Prevail2
        lng r&e of per diemwages and to specl~Sy%uch.rateln.the Cop’
        trai2t.                                  :
                                                                     2.;
                In.Tex& HI&way Commission vi~El +aao.Buildinu& Ccn-
        striictlon !Pradee :Councll ‘&gi*-~;-&-&;~&
                                       1110 my:    un %tb S U 26 ti _ __
                                                                      t 19561
        it' #a8 he~ld, in construj                        '~
                                                           &lcle5&59a.        '
        that %ie a&&n oS~t;he       .HighwayOonnnisalon  In determiningi&d
        aacertinlng the !generalprevailingrate of per diem wages' Is
        final g~not stibjectto revlew.by the.Courts in this proceedb
        in&"
              me United States Supreme Court.,cons&ed'thi provlaloni
       of theBavls-Bacon Act in United State6 v. BintzhamtonConstruc-
       tlon 00.; 347 U.S. 171 (1.9531:     ;         _

                          %%e Davis-Bacon Aotrequ%re& th+6 Hon. Dallas J, Matthews - page 2.      Opinion,No.S-185


       Thtis,under the prdvislonsof the Davis-BaconAct
the determinationoftthe.prevaIlI% wage rate must be made
by the Secretary
       Secret-y of Labor.
                    Labor, whale under the provitiionsof
Ai+icle 5159ai
Article 5159ai.the agency
                   agency-of-the
                          of-the State awarding
                                       awarhlng~thecontract
must make the determlriatlon.ofthe prevailingwage rate,.
                                                 _'
       Section 3.0s~the Natlon&l,'DefenseFacilities Act of
&O'(Ch. 945,'P.L.783) provl@is~
              -%ubject to the provisionsoS.pe&lon.4
       of this Act, the Sizcretaryof Defense may;~.lti  '
       an amount not to .exceed.$250,0QO,OOO.over a
       period of the next five fiscal years, after
       consultationwdth the reepectlve'ArmedSerd
       vices Cpmltteee OS the Congress- :. . ..
               (b) contributeto any State such funds
       as he shall determinesto be necessary. to expand,
       rehabilitate,.or.convertSaolll$les owned by such
       State to the extent.requlredfor the joint titill-.
       eation of such Saallitles;and '..' -
             ."(c).contirlbute~
                              to any State buch fund8 '.
      for the bcquisltlon,&ins.tru&ion,.   eipansibn,;r&
       hiibllitationior conv&lon b~$such St&e.& suih
       addltional~~Sacilltieii
                             aci-he shall,deter'oiiiie;-to.
                                                         .
       have,Jeen made essential by any incr&ase:,lb'.'~..-~
      .stren&h ~f~the.Nzit.lotiaial
                                ~Guardof the.Unlt&d.Stz$es
       05 the Air'Nation+ ~Guardof the Unite~~~States.
                                                    . _.
       !l%e.SlrstsessloliOS the 84t.h..Con&ees &end&'&e    pro-
visions of..the'Natl&ial'-f)eSense
                                Facilltles'Act.of1950 by en-
aoting Ch. ,662,'P.L.302, adding Section 6(b),.which,provides:
              '!All~construction,ex@anslon,'rehadlll-
       tation, or conversionof fac'ilftles In each State
       pursuant to section 3(b) or 3(c).oS this Act
       shall be done In accordancewith the laws of such
      State and nnder~the supervlsdon, of.o.SfioiaLsof
       such Stat%, subject to,the ~lnspectionand approv-
      .a1 o.StJESecr.etWu?p~oS'
                              DeSe'pse,*'"
       You &ate that thls.a!nendment has beeti'lnterpreted
                                                         b'y
the Departmentof Defensb to mean that State Saws and proce-
,dtieacontrol.the letting OS c&structlon contra&s. only lnso-
Par a8 such.laws are in cotiSli&iwith.Federal.statutesand
prdceduresand that the Fed&al lawa apply If there is no such
c0nS11ct: Accepting thls'.interpretatlon,.the Davis-BaconAct
will apply~1fit.I.snot In conflict with the state-law, but
Qticle 5159a will apply IS there i&~.a,confllct,betweenthese
two statutes.~
.   ..,.   -
                    -~




               Hon. Dallas J. Matthews - page 3         Opinion No. S-185




                      Under the provisionsof Article 5159a, the-agency
               OS the State In awarding.a contract,for the:conatruc.tion
               of National.Guard Armorles.lsrequired to make the de-
               terminationOS the'prevailingwage rate. TexasUlghway
               Commission v. El Paso Building &~donstruct$onTrades
               Council, supra.
                      In Attorney GeneraitsOpinionNo; MS-179 (1955),
               this office held that the provisionscS..Article-5159a ap-
               ply to the oonstruction'.oSarmories by the Texas National-          .c
               Guard Armory Board since such constriictlonis persormed
               pursuant,toa contract entered Into by an sigency'of.the..
               State of Texas pursuant to the laws of this gtate.for the
               consfructlonof property belonging to.the State'~oS.Texas.
                      In view OS the foregoing,'youare.advlsedthat ihso-
               far as the pro.vlslonsof Article 5159a require the~,prevaiI-
               lng wage .rateto be determinedby the agency cf the State.
               awarding the contract, ttS,prOViBiQn~ ~+re in. conflict oiith
               the provisionsof the Davis-BaconAct reqtiring'such~   wage
               rate:to be.~determinedby the-Secretary.oSLabor and,,
               therefore,Article 5159a controls. Ch. 662, P;L.302;
               Acts of the First Session af the 84th Congresa,.1955..:      .


                                           SUMMARY
                                                           .
                                                                :



                             Article 5159a, Vernon'sXZlvll&&tesj
                             ia ln.conSllctwith the provlalona;oSthe
                             Davis-BaconAct, 40 U.S.C.A., Seotion
                             276a, ae applied to the.constructlonof
                             armories by the Te.xas.NatlonalWard Ar-
                             mcry Board Insofar as ~ltsprovlalone,re-
                             quire the prevalllngwage rate to be de&        '
                             termined by the agency of the State let-           _, .
                             tlagthe contract,rather than the Secre-
                             tary of Labor as required by the Davls-
 Hon. Dallas J. Matthews - page 4.~                           Opinion 130,.
                                                                          s-1.85'



                                                                                 :


                    .BaconAct, and Article 5159a controls..
                    Ch. 662, P. L. 302, Acta'ol th&,Blrst
                    Session of the 8?th.Congresa,1955. ....     .
                                                      .~ .
                                          _'            .
                                        Yours vel;struly, 1'~'.
                                                              "
 APPROVED: ~.                                            JORNBw~SRi'PRRD
        I*
         .-._.
           .._ .,.               .                       .AttorneyQeneral:oS.Texas.
 -JJ;C.   DaVIS;   .Jr.
 County,AfSalra~Dlvlsl~n ,.
                     ._     :,            '    ..
 Mary~K. Wall
:Revlewer
  .                                                 ...
                                                    . .~.~
 Mert &mea    .-
 RBvlewer
                          . .        ._

 i. W. Qray
 Speclal.Rev+wer'                         i'
.DavlsGrant
                                                                           . .
.FlrstAssistant
 John Ben Sheppard
 Attoaey'General
                                                               .



                                                    .: